DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US20200260883A1 to Jacobs et al. (hereinafter “Jacobs”).
Regarding claim 1, Jacobs discloses a sofa comprising (Fig. 3a Chair 300A. Examiner notes that Applicant defines that a sofa may be a chair (Specification at 0015)): 
	a chair or chaise integrally including a massage system, a heating system, a vibration system, and/or an airbag system (Fig. 15 heater assembly 1500; Paragraph 0197 discloses that the chair includes a heater assembly). 
Regarding claim 3, Jacobs discloses the sofa of claim 1, and further discloses wherein the massage system, heating system, vibration system, and/or airbag system, is controlled with a remote control unit (Fig. 9 remote chair controller 900; Paragraph 0170 discloses that any given user interface may include manual controls for a chair heater control.).
Regarding claim 4, Jacobs discloses the sofa of claim 3, and further discloses wherein the remote control unit is a wireless remote control unit (Paragraph 0155 discloses that “remote chair controller 900 may further include an antenna 915 to provide a wireless communication link 920”. ). 
Regarding claim 5, Jacobs discloses the sofa of claim 1, and further discloses wherein the massage system, heating system, vibration system, and/or airbag system is controlled with a mobile device or smart phone app (Paragraph 0159 discloses that the remote chair controller 900 may be a cellular device. Examiner interprets a cellular device to be a mobile device.). 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of US20200037769A1 to Gober (hereinafter “Gober”).
Regarding claim 2, Jacobs discloses the sofa of claim 1, but does not disclose wherein the heating system is included and is capable of heating the chair or chaise to a temperature of approximately 40⁰C. However, Gober demonstrates it was known in the art before the effective filing date of the claimed invention to use a heating system that can reach a temperature of approximately 
	Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a heating system that may reach approximately 40⁰C, as taught by Gober, in order to provide a level of heating that is comfortable for a user (Fig. 14; Paragraph 0087).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                      

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785